         Case 1-19-42125-cec          Doc 17       Filed 04/22/19       Entered 04/22/19 16:57:03

215846



 Joseph Capobianco,Esq.
 Reisman Peirez Reisman & Capobianco LLP
 1305 Franklin Avenue
 PO Box 119
 Garden City, New York 11530
(516)746-7799
jcapobianco(cr~,reismanpeirez.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                             Chapter 11
In re                                                                        Case No. 1-1942125-cec
                                                                             NOTICE OF
         UPSTATE PHYSICIAN SERVICES,PC,                                      APPEARANCE
                                                                             AND DEMAND FOR
                                                     Debtor.                 SERVICE OF PAPERS

                                              ---------------------X

                 PLEASE TAKE NOTICE,that Ascentium Capital LLC,a creditor of Upstate

 Physician Services,PC ("Debtor"), debtor in the above-captioned Chapter 11 case, by its

 attorneys, Reisman Peirez Reisman & Capobianco LLP, demands, pursuant to 11 U.S.C. §

 1 109(b) and Rules 2002 and 9010(b) ofthe Federal Rules of Bankruptcy Procedure

("Bankruptcy Rules"), that all notices given or required to be given in this case and all papers

 served or required to be served on Ascentium Capital LLC,be served upon the undersigned at

 the following office address, facsimile number, telephone number, and e-mail address:

                                   Reisman Peirez Reisman & Capobianco LLP
                                   Attn: Joseph Capobianco, Esq.
                                   1305 Franklin Avenue
                                   PO Box 119
                                   Garden City, New York 11530
                                   Phone (516)746-7799
                                   Fax (516)742-4946
                                   E-mail: JCapobianco@reismanpeirez.com

                  PLEASE TAKE FURTHER NOTICE,that pursuant to Section 1109(b) ofthe

 Bankruptcy Rules, the foregoing demand includes not only the notices and papers referred to in


                                                       - 1-
         Case 1-19-42125-cec      Doc 17     Filed 04/22/19      Entered 04/22/19 16:57:03

215846



the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, motion, petition, pleading, request, complaint or demand, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, facsimile transmission or otherwise, which may affect or seek to affect any

rights or interests of the above-captioned debtor, any creditor, or any other party in interest in the

above cases.

               PLEASE TAKE FURTHER NOTICE,that this notice of appearance and

demand for service of papers is without prejudice to the rights, remedies, and claims of

 Ascentium Capital LLC ,and shall not be deemed or construed to be a waiver of its rights to:(1)

 have final orders in non-core matters entered only after de novo review by a District Judge;

(2)trial by jury in any proceeding related to these cases; or(3) have the District Court withdraw

 the reference in any matter subject to mandatory or discretionary withdrawal.


 Dated: Garden C}~y, New York
        April a'?2019
                                                REISMAN        REZ RE MAN        ~POBIANCO        LP

                                                                           ~ ~
                                                           r      ., L                       ~_.
                                                By:
                                                       Joseph Capobianc
                                                Attorneysfor Ascentium Capital LLC
                                                1305 Franklin Avenue
                                               PO Box 119
                                                Garden City, New York 11530
                                               (516)746-7799
                                                JCapobianco(n,reismanpeirez.com




                                                 - 2-
         Case 1-19-42125-cec     Doc 17    Filed 04/22/19   Entered 04/22/19 16:57:03


215846




TO:      Charles Higgs, Esq.
         Law Office of Charles A. Higgs
         115 E.23rd Street, 3rd Floor
         New York, New York 10010
         Attorneyfor Debtor

         Office ofthe United States Trustee
         Eastern District of New York (Brooklyn Office)
         U.S. Federal Office Building
         201 Varick Street, Suite 1006
         New York, New York 10014




                                              -3-
